Citation Nr: 1446741	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  11-23 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Whether the overpayment of VA dependency benefits for the period from August 1, 2003 to October 1, 2010 in the amount of $4,990.00 was valid.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from February 1983 to May 1983, from November 1986 to March 1989, and from August 1989 to February 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Philadelphia RO and Insurance Center.  

In May 2013 the Veteran failed to report for his Board hearing.  

The Virtual VA paperless claims processing includes a March 2011 decision on waiver of indebtedness rendered by the Committee on Waivers and Compromises.  The other documents are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System does not include any documents.  



FINDINGS OF FACT

1. The Veteran married M.J. in October 2000.  

2. In September 2010 the Veteran submitted VA Form 21-686(c), Declaration of Status of Dependents, where he indicated that he divorced M.J. in July 2003 and had a new spouse, K.M.F., along with 2 additional dependent children.  

3. The Veteran married K.M.F. in July 2005.  

4. The recovery of a $4,990.00 overpayment of VA dependency benefits for the period from August 1, 2003 to October 1, 2010 was waived by the Committee on Waivers and Compromises in the March 2011 decision to grant the Veteran's request for waiver of the overpayment.  



CONCLUSION OF LAW

As a waiver of the recovery of a $4,990.00 overpayment has already been granted, there remains no justiciable case or controversy before the Board at this time on the issue of the validity of the debt. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including compensation.  38 C.F.R. § 1.956(a). 

The evidence of record shows that the Veteran married M.J. in October 2000.  In August 2010 the RO requested that the Veteran submit an updated VA Form 21-686(c), Declaration of Status of Dependents.  In September 2010 the Veteran submitted VA Form 21-686(c), where he indicated that he divorced M.J. in July 2003 and had a new spouse, K.M.F., with 3 dependent children.  He submitted a marriage certificate which shows that he married K.M.F. in July 2005.  

In the September 2010 decision, the RO determined that based on the adjustments due to the changes in the Veteran's marital status an overpayment was created.  The RO explained that M.J. was removed from his award effective July 31, 2003, the date of his divorce.  His current spouse K.M.F. and two additional children were added to his award effective September 8, 2010, the date of the Veteran's claim.  The RO stated that the Veteran would be notified shortly of the exact amount of the overpayment.  In October 2010 the Debt Management Center notified the Veteran that his overpayment amounted to $4,990.00.  Unbeknownst to the RO, in March 2011, the Committee on Waivers and Compromises granted the Veteran's request for the overpayment of $4,990.00.  

The Board recognizes the Veteran's contentions that the creation of the debt is not his error.  In a statement in September 2010 he stated that he called VA to report that M.J. was no longer his dependent and filed the form removing her from his list of dependents.  The Veteran also asserted that in August 2005 he notified VA that he remarried and had 3 new dependents.  He stated that he submitted the appropriate form reflecting the changes in his marital and family status.  Nevertheless, a discussion of the underlying validity of the debt is moot as the Veteran's request for overpayment has been granted in full.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  Here, a waiver of overpayment of VA dependency benefits for the period from August 1, 2003 to October 1, 2010 in the amount of $4,990.00 was granted in March 2011; hence, there remains no allegation of error of fact or law for appellate consideration with respect to the validity of this debt.  Accordingly, the Board does not have jurisdiction to review the appeal and it is hereby dismissed.


ORDER

The issue of whether the overpayment of VA dependency benefits for the period from August 1, 2003 to October 1, 2010 in the amount of $4,990.00 was valid is dismissed.




____________________________________________
CHERYL L. MASON
Veterans Law Judge,  Board of Veterans' Appeals



Department of Veterans Affairs


